J-A32005-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellee

                    v.

MARLIN J. KELLEY,

                         Appellant                  No. 278 WDA 2015


                 Appeal from the Order February 13, 2015
             In the Court of Common Pleas of Greene County
           Criminal Division at No(s): CP-30-CR-0000443-2013


BEFORE: SHOGAN, OTT, and STABILE, JJ.

JUDGMENT ORDER BY SHOGAN, J.:                 FILED NOVEMBER 25, 2015

     Marlin J. Kelley (“Appellant”) appeals from an order denying his motion

to prohibit retrial on double jeopardy grounds.   Order, 2/13/15.    We may

exercise jurisdiction over this appeal only to the extent that the order

denying Appellant’s pretrial motion qualifies as a collateral order under

Pa.R.A.P. 313.

     To establish whether a motion to dismiss on double jeopardy
     grounds qualifies as a collateral order, trial courts must now,
     inter alia, satisfy [Pa.R.Crim.P.] 587(B)(3), (4), (5), and (6).
     Subsection (B)(3) requires the trial court, following a hearing, to
     enter on the record a statement of findings of fact and
     conclusions of law and its disposition of the double jeopardy
     motion. Subsection (B)(4) requires the trial court to render a
     specific finding on frivolousness in the event the court denies the
     double jeopardy motion. Subsection (B)(5) requires the trial
     court, if it finds frivolous the double jeopardy motion, to inform
     on the record a defendant of his or her right to petition for
     review under Pa.R.A.P. 1573 within [thirty] days of the order
     denying the motion. Subsection (B)(6) requires the court to
J-A32005-15


       advise a defendant of his immediate right to a collateral appeal if
       the court does not find the double jeopardy motion to be
       frivolous.

Commonwealth v. Taylor, 120 A.3d 1017, 1022–1023 (Pa. Super. 2015).

       Here, our review of the record reveals the trial court failed to render a

specific finding on the record regarding frivolousness, as required under

Pa.R.Crim.P. 587(B)(4).        Thus, the trial court failed to comply with Rule

587(B)(4) through (6).        Because the trial court failed to fully comply with

Rule 587(B), we are unable to determine whether we may exercise

jurisdiction over this appeal. Therefore, we remand this matter to the trial

court for compliance with Rule 587(B) and preparation of a supplemental

Pa.R.A.P. 1925(a) opinion within sixty days of the date of this judgment

order. Upon the filing of a supplemental opinion, the certified record is to be

promptly returned to this Court.

       Case remanded. Panel jurisdiction retained.1




____________________________________________


1
  Our retaining of jurisdiction over this appeal would not excuse Appellant’s
non-compliance with Pa.R.Crim.P. 587(B)(5) and Pa.R.A.P. 1573 in the event
the trial court determines that his double jeopardy motion is frivolous.
Taylor, 120 A.3d at 1023.



                                           -2-